OFFICE OF THE ATTORNEY          GENERAL      OF TEXAS
                                        AUSTIN
G-    c.MA””
l-n   GLIIsnAL




         Honorable Wolan Queen
         Crlminel Dlstrlot Attorney "'
         Parker Coucty
         matherrord, Tmis
         Dear Sir:


                   Your reQu44t fox                        4n r80alv4a    uad
         carefully aonslder6d by
         ~cequeetas Folloqsr
                                                        0 S$ls* seetirrn
                                                         Coart to tix




                                                 abatement Of factt3,
                                                 tho coDppf4slOn4~4'
                                                 he Shd.ii~llti




                     Yok-&v~ also  tan US the fuz'therinio'rolatfonthat
         the sh4tirr ~44 dll0~4d         4x-0tfi4iO 00~1 4neatlOn ior
         the ,fisoalyear 19sb ena that tble amount wu3 ]Pnclu&d ln the
         tote1 rlmelgts or $5,227.%8;
                     The   go~ul4tiOn   Of Btrkar   County,   T4x44,   ~OOordf!@
         to the 1WO Federal Geneus, was 3&780 lnhubitants,find
salary at $GS,2136.16 the amount aaraed as salary
by the aounty clerk of said county in 1935. Later
In 6abl month, January   Xat, at e aall session
of seaidaourf, his snlary ma fixed %t f?i,RSOpar
p46r. On January 11, 1937,,tha a~omltseioasrs*
oourt in ragular session fixed hla salary at
&5,000, for that ygsr;and on Jaauaay 10, LW8,
said couzt fixed his salary at $S,OOO for aaid
year. !Chluwits$286.16 leas than the miaimum
rralaryfor 1935, and @SO 1-s than the a&my
aa flxod'bythe order of JaaUary 31, 1956. Ap- '
peUe4   prayed dud&x&at for @92.S2, the differ
aace batwean the $3,000 gsr year;for lBa9 and
L(i38,aad the rpiniitws~of ($S286.16 as fired by
the ordsr of'Jaduary~l.21946 or In the alter&i-
tire, tar m.g1~0ntfor boo $i the imler oi Yea-
qtmy Sl, .lSW, pnaqwd at:thq~o,all.sd s~e~on be
faurid‘prop.ar. phs J@$#i+w&a     ltor@5wLse.
       : *8'oxhlak.a)~4 ordar     flixic&'app4llur*s   salary




earnings ia'l885) en6 that       being shim& to hapi)
been $%,2&%6.16,   thn coml11410~4ra~     oourt did not
b4v4  the authority to ignorerthis statutory pro-
rimIon of mlalaum salary and fir the aalarg at
W,000. 234 provisions,       or the etatuta authorlz-
iQg thk 05lfd.4~15A4~S'    OOUti   to fix  the S&hrr  at
any mm not 148s then a oertain mlaimum, aad not
~5~4     thsn   a sertsain   3mdm3~1, are mandatory, aiiiT
eould not be ignored by the membera z~fthe aorurt'
at th4l.r dioarutlan. The Or&a firing apgella4*0
#alary at $Zi,iiOO
                 wat?without autho&ty, findw
void."
               To the eeme effeot eeo Barogdoohe8County r..J'inklas,
               t\pp.,writ retuaed, 14C S. U. (2) QOl.
               Upin5on Ho. 045858%OS ti.iebepa-daenthol6s, am~pg
     other thinga,. that the ohenge in tha  .opulnticnof Tr6vir
     Cynty, tf~xas,as shown by tha.Bxlera  I:Cansus of 1840, bed
     no effect-upoa&ho s2&iMei of,the aitstrs~t, county elldpre-
     olnot oftlwrs or Bald county;ond thet the minimuinasalary
     of such en officer oould not ti lees than the tot& cum earned
     as oompeneation.&ythe iucumbeut af th,:-.offfe~ In his airi-
     clel 6tjpaoity.fox the fieoal ye.nr19SS onG thzt the maximunr
     -s%lakyaould tit be l~ore.tban'the,marLrnuP~naountallowed euah
     incumbentunder laws~exietingon August 24, 1939,'and eLaae
     the lV30 Federel Census we8 than in effect euoh aeneu8 rae
     contro115n& be onoloee herenith a aopy allapinion No. o-2982.
                                                           .
               ,fnthie histan    the population or rarker cOun*,
     .Texae,ye,Xena t&ah ZXi,OCiO inhabitanteaooordlngto both thhs
     1930 ena ~194a,Fedewlconeuees..
                0 lnlon xo. O-345 of thle Ua~rt.&k. holds thef un-
     der tbs OSf4oers' Salary Law, the LWtriat Glark of Lkaeittim
     ,C~iurLy,~~~~.waa‘s'iititled  to *aat .lsssthan tha lx&al eue~
     eernsd as.oonpem4atSonapsther than wm      sash 00iieOtea*   ar
     yeaaned uti6colleatedd*, and~in arriving at the corraet,aieLswa
     .salaryto to paid aaid offloor, the oommlueionere'court shculd
     consider~th&tia totaL'of both foes, the oollectedand un1$01-
     1eoted;:to#hiok 'he.wouldhavebeon le~allg~on~tled $07 the
     yeeq193Is. Tiioop5nion~:altWhol@ that in ;ooq~uti@&      said
     olerk~s'&U.&y the'. wmalerionsra.?~ awrt should .dkau& from
                             earned, oalls6teU.land unoolleoted,the
     the t6te.locuripen~a~~on~
     expeneea of the otfke Z'orthe year 1935, whlchnere       legally
     allcked by the.~onrafeeiirtrers'ociurtfor th%t year. ml an-
     clotie8 copy of :o&&lon HO. o-345,.
               The caao.ot Aoderson Ccwity v. Hopkills,187 8. W.
     1019, holds t&et-er-otrlciooompaneotioncannot bh reerdea
     as ~8x0886 fwm* waler Article 3001, V. A. C. Y.
,.          ?ltbls~thi feote et&&d the offioitllearnings ot the
  Sh8rifP.in19SS uere $b,E27.90. mppea~8e OS m-ice or #qszo.OO
  deauat.64f&a ~0 tottillsavas 8 balanoa of &3,907.9& Sin00
’ t&e $3#G.O0 es-cSficSo  compensation cannot be rtxgtadai¶
                                                         as
  "exeees fees* under Article 3S91, siupre,earadah&&I aleo bo
  deduoted, leaving a bel.aoe of @T,607.98, whiok bulen&e eon-
  stitutasthe total smarnt of fees for the yeer 19Zl8.From the
sum   or          we deduot S.2,400.00
           $3.609.98                  (the 8heriff's first
mxinurr.unGsr i.Ftlole3883, V. A. C. 8.. sUpX%z)leaving a
br:lanceof $l,ZC9.W as escesa fees. We dlvlao the @1,207.98
oxooss fme by thrrc (under Wtiolo 11891,aupre) whloh makes
             aac; the ~ece.66 to the &,400&O
          'he!                                whlo:r mskw
g$;;:&.     To this ia alma added the ox-otfioiooompeneation
of ~900.00, whioktm&es tha sum of #3,108.66.liewevlr,   under
h~iols  9001, supra, tho arcoad or final maximum salary ie
#J,OOO.OO?or auoh Sbedff.
             flndar,thef&a ett,tsdthe salary ot the she&S
ahould be    tired at exaotly $J5;OOOi(xf--pbitherlllurenor l.eso.
                                             vary truly yours




                                       BY   /a/
                                                   Wm. J. Farmim